Plaintiff's evidence tended to show that, while the automobile in which she was riding was skidding on the icy roadbed, and out of control of the driver, defendant approached, with a view of 300 to 400 feet of the situation, and without slackening speed, came into collision.
Whether the driver of plaintiff's car was guilty of negligence in losing control of his car was not decisive of the question of the subsequent negligence of defendant, and that issue was properly left to the jury.
Subsequent negligence is negligence subsequent to another's negligence and arises when opportunity exists, by *Page 358 
the exercise of ordinary care, to avoid injury, and such care is not exercised.
The rehearing has not changed my view that the judgment should be affirmed.
BUTZEL and BUSHNELL, JJ., concurred with WIEST, J.
The late Justice NELSON SHARPE took no part in the decision of this case on rehearing.